—Appeal by the defendant from two judgments of the County Court, Rockland County (Nelson, J.), both rendered February 7, 1995, convicting him of criminal sale of a controlled substance in the third degree under Indictment No. 93-00316 and assault in the second degree under Indictment No. 94-00026, upon his pleas of guilty, and imposing sentences. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the matter is remitted to the County Court, Rockland County, to resettle the transcript of the sentence minutes, and the appeal is held in abeyance in the interim. The County Court, Rockland County, is to file the resettled transcript of the sentence minutes with all convenient speed.
The transcript of the sentence minutes indicates that the defendant was sentenced to an indeterminate term of three to six years imprisonment on his conviction for assault in the second degree. However, apparently due to a scrivener’s error, the order of commitment to the State Department of Correctional Services sets forth the sentence as an indeterminate term of three and one-half to seven years imprisonment. In light of the foregoing discrepancy, the matter must be remitted to the County Court, Rockland County, to resettle the transcript of the sentence minutes to reflect the sentence actually imposed by the court prior to appellate review of the issues raised (see, People v Locke, 154 AD2d 622). Miller, J. P., Ritter, Krausman and Florio, JJ., concur.